Citation Nr: 1036661	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
lymphedema of the right lower extremity.

2.  Entitlement to an initial rating in excess of 20 percent for 
lymphedema of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus/plantar fasciitis/hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to November 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which, in pertinent part, granted the Veteran's 
claims for service connection and assigned a 10 percent rating 
each for lymphedema of the right lower extremity, lymphedema of 
the left lower extremity, pes planus/plantar fasciitis/mild 
hallux valgus of the right foot, and pes planus/plantar 
fasciitis/mild hallux valgus of the left foot, effective November 
28, 2006.  In a June 2009 rating decision, the RO found that it 
had committed clear and unmistakable error in assigning separate 
ratings for pes planus/plantar fasciitis/mild hallux valgus of 
the right and left foot, and combined the ratings into one 10 
percent evaluation.  The RO also increased the Veteran's 
evaluations of lymphedema of the left and right lower extremity 
to 20 percent each, effective November 28, 2006.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Huntington, West 
Virginia, which has certified the appeal to the Board.

In May 2008, the Veteran testified in a hearing before a Decision 
Review Officer at the RO; a transcript of that hearing is of 
record.

Because the appeal involves disagreement with the initial rating 
assigned following the award of service connection for the claims 
on appeal, the Board has characterized these matters in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In her substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  In correspondence received in 
July 2010, however, the Veteran cancelled her hearing request.  
In September 2010, the Veteran submitted a new request for a 
hearing, as well as additional evidence, without a waiver of 
initial RO consideration of the evidence.

The issue of entitlement to an initial rating in excess of 10 
percent for bilateral pes planus/plantar fasciitis/hallux valgus 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

In correspondence dated in July 2010, prior to the promulgation 
of a decision in the appeal, the appellant withdrew her appeal 
for claims of entitlement to an initial rating in excess of 20 
percent for lymphedema of the right lower extremity and 
entitlement to an initial rating in excess of 20 percent for 
lymphedema of the left lower extremity.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met regarding the issues of entitlement to 
ratings in excess of 20 percent for lymphedema in the right and 
left lower extremities.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant.             38 C.F.R. § 20.204.  The appellant has 
withdrawn the appeal for claims of entitlement to an initial 
rating in excess of 20 percent for lymphedema of the right lower 
extremity and entitlement to an initial rating in excess of 20 
percent for lymphedema of the left lower extremity.  The 
withdrawal was made in written correspondence dated in July 2010.  
In light of the foregoing, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review these issues and the 
appeal regarding these issues is dismissed.


ORDER

The claim for entitlement to an initial rating in excess of 20 
percent for lymphedema of the right lower extremity is dismissed.

The claim for entitlement to an initial rating in excess of 20 
percent for lymphedema of the left lower extremity is dismissed.


REMAND

In her June 2008 substantive appeal, the Veteran requested a 
personal hearing before a member of the Board at the Huntington, 
West Virginia RO.  The hearing was scheduled for July 2010, and 
the appellant submitted a timely request to postpone her hearing.  
In September 2010, the Veteran requested that her Travel Board 
hearing be re-scheduled.  Therefore, a new Travel Board hearing 
is in order.  38 C.F.R. §§ 3.103(a), 19.9, 19.25, 20.704 (2009).

In order to fully and fairly adjudicate the appellant's appeal, 
this case is REMANDED to the RO for the following action:

Schedule the appellant for a Travel Board 
hearing before a Veterans Law Judge at the 
Huntington RO as soon as such a hearing is 
practically possible.  The appellant should be 
notified of the date and time of the hearing 
in accordance with 38 C.F.R. § 20.704(b).

Thereafter, this case should be returned to 
the Board for appropriate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


